IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20782
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.


FRANCISCO RAMIREZ-HERRERA

                Defendant - Appellant

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-210-2
                       --------------------
                           July 5, 2001
Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Francisco Ramirez-Herrera has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Ramirez-Herrera has

received a copy of counsel’s brief and motion but has not filed a

reaponse.   Our independent review of counsel’s Anders brief and

the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   5th Cir. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.